AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the

                                                    District of South Carolina


                      Nathaniel Gold,
                           Petitioner
                                                                )
                                                                )
                               v.                                       Civil Action No.      1:19-00308-JMC
                                                                )
       Vernetia Dozier Director; County of                      )
       Orangeburg; State of South Carolina,                     )
                          Respondent


                                          AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Nathaniel Gold, shall take nothing of the respondents, Vernetia Dozier Director, County of
Orangeburg and State of South Carolina, and this action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding, accepting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which
recommended dismissing the action.


Date: April 25, 2019                                                   ROBIN L. BLUME, CLERK OF COURT

                                                                                             s/L. Baker
                                                                                   Signature of Clerk or Deputy Clerk
